EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 12 line 2 is amended to correct a typographical error.  In claim 12, line 2, “g)” is changed to – f) --.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/16/2021, with respect to all previous objections and rejections have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 9-10, 12, 20-24 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claims 1, 22, 26 and 30 recite, inter alia, a ribbon-type structure materially interrupted along a circumferential course, and a ribbon-type carrier, at which the ribbon-type structure is attached, wherein the ribbon-type carrier has a greater dimension than the ribbon-type structure along a longitudinal direction of the ribbon-type structure and wherein the ribbon-type carrier consists of an electrically non-conductive carrier material. Claims 1, 22, 26 and 30 are allowable as the prior art does not disclose a ribbon-type structure materially interrupted along a circumferential course, and a ribbon-type carrier as required by the claims in combination with the other requirements of the claims. Claims 2-5, 9-10, 12, 20-21, 23-24, 27-29 and 31 depend from an allowable base claim, incorporate the allowable subject matter of the base claim, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 15, 2021